UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 26, 2012 1st Source Corporation (Exact name of registrant as specified in its charter) Indiana 0-6233 35-1068133 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 100 North Michigan Street, South Bend, Indiana46601 (Address of principal executive offices) (Zip Code) 574-235-2000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 26, 2012, William P. Johnson retired from the Board of Directors coincident with the annual shareholders’ meeting. ITEM 5.07Submission of Matters to a Vote of Security Holders The following actions were taken by the shareholders of 1st Source at the annual shareholders’ meeting held April 26, 2012: 1.Election of Directors The directors named below were elected to the Board of Directors, as follows: Term Expiring in April 2015: Nominee Votes For Votes Withheld Tracy D. Graham Allison N. Egidi Craig A. Kapson John T. Phair Mark D. Schwabero In addition, the following directors continued in office after the 2012 annual meeting: Terms Expiring in April 2013: Terms Expiring in April 2014: Daniel B. Fitzpatrick Lawrence E. Hiler Wellington D. Jones III Rex Martin Najeeb A. Khan Christopher J. Murphy III Christopher J. Murphy IV Timothy K. Ozark SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1st SOURCE CORPORATION (Registrant) Date:May 1, 2012 /s/CHRISTOPHER J. MURPHY III Christopher J. Murphy III Chairman of the Board, President and CEO Date:May 1, 2012 /s/LARRY E. LENTYCH Larry E. Lentych Treasurer and Chief Financial Officer Principal Accounting Officer
